Citation Nr: 0523891	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  96-08 995A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable evaluation for the veteran's 
bilateral hearing loss disability for the period prior to 
February 17, 2004.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


INTRODUCTION

The veteran had active service from November 1968 to August 
1971.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Montgomery, 
Alabama, Regional Office (RO).  In June 2004, the RO 
increased the evaluation for bilateral hearing loss from a 
noncompensable rating to a 20 percent rating and effectuated 
the award as of February 17, 2004.  The Board denied the 
issue of entitlement to an increased evaluation in excess of 
20 percent for the veteran's bilateral hearing loss 
disability for the period on and after February 17, 2004, in 
its decision of September 2004.  The current issue on appeal 
has been returned to the Board following Remand in September 
2004.  

FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
this claim.

2.  Audiometric evaluations for bilateral hearing loss during 
the time period in question reveal levels from II to III 
hearing acuity in the right ear and levels from II to III 
hearing acuity in the left ear; exceptional or unusual 
circumstances warranting extraschedular consideration are not 
shown.


CONCLUSION OF LAW

The criteria for a compensable evaluation for the veteran's 
bilateral hearing loss disability for the period prior to 
February 17, 2004, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, Tables VI, 
VIa, VII (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is unable to understand 
conversations in normal settings.  He reports he is 
frequently told that he speaks too loudly and says he must 
constantly ask people to repeat what they say to him.  He 
believes that VA hearing tests do not reflect real-world 
conditions and that his disability should be rated as at 
least 80 percent disabling.  


Law and Regulations
Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2004).

The Court has held that the assignment of disability ratings 
for hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
VA regulations require that an examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85 (2004).

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state-
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Id.  



Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VI
I 
60-66
V
V
VI
VI
VII
VII
VII
I
VII
I
VI
II 
52-58
VI
VI
VII
VII
VII
I
VII
I
VII
I
VII
I
IX 
44-50
VII
VII
VII
I
VII
I
VII
I
IX
IX
IX
X 
36-42
VII
I
VII
I
VII
I
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average

Puretone Threshold Average
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VII
I
IX
X
XI




Table VII
Percentage evaluation for hearing impairment (diagnostic code 
6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

Analysis
The issue before the Board is whether the veteran is entitled 
to an evaluation in excess of 20 percent for the period prior 
to February 17, 2004.  As noted in the introduction, the 
issue of whether the veteran is entitled to an evaluation in 
excess of 20 percent for the veteran's bilateral hearing loss 
disability for the period on and after February 17, 2004, was 
addressed in its decision of September 2004.

This claim has been in appellate status since his application 
for benefits of August 1992.  This appeal is from the initial 
rating assigned to a disability upon awarding service 
connection.  The entire body of evidence up to February 16, 
2004, is for equal consideration.  Consistent with the facts 
found, the rating may be higher or lower for segments of the 
time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).   

A review of the evidence shows that at his August 1971 
physical examination for service separation, the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-10
-10
35
10
LEFT
10
0
20
45
55

The veteran was examined by VA in November 1992.  The report 
shows that he exhibited pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
45
60
55
LEFT
25
20
65
65
80

The puretone threshold average for the right ear is 42.5.  
The puretone threshold average for the left ear is 57.5.  
Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 in the left ear.  This 
report also shows that the veteran's hearing has worsened 
since his discharge form service.  

Do these findings warrant more than a noncompensable 
evaluation for bilateral hearing loss? The answer is no 
because the mechanical application of the above results 
compels a numeric designation of II in the right ear and II 
in the left ear; under Table VII (38 C.F.R. § 4.85), the 
designation of II in the right ear and II in the left ear 
requires the assignment of a noncompensable evaluation under 
Diagnostic Code 6100.  

VA examined the veteran in October 2001.  He exhibited pure 
tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
65
70
70
LEFT
20
25
65
75
75

The puretone threshold average for the right ear is 58.75.  
The puretone threshold average for the left ear is 60.  
Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 88 in the left ear.  

Do these findings warrant more than a noncompensable 
evaluation for bilateral hearing loss?  The answer is no 
because the mechanical application of the above results 
compels a numeric designation of III in the right ear and III 
in the left ear; under Table VII (38 C.F.R. § 4.85), the 
designation of III in the right ear and III in the left ear 
requires the assignment of a noncompensable evaluation under 
Diagnostic Code 6100.  

The findings regarding the veteran's hearing loss do not 
indicate a compensable evaluation under Table VI of 38 C.F.R. 
§ 4.85.  A compensable evaluation may be warranted under 
38 C.F.R. § 4.86 which provides for higher ratings in cases 
where exceptional patterns of hearing impairment occur.  

Under 38 C.F.R. § 4.86(a), when the pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000, Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Here the question is whether 
the pure tone threshold results at each of the four specified 
frequencies were 55 decibels or more.  The answer is no and a 
compensable evaluation for the time period in question is not 
warranted.  

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Here the question is whether the pure tone threshold results 
found during the period in question reflect 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  
Again, the answer is no and a compensable evaluation for the 
time period in question is not warranted.  

Changes to the regulations governing the selection of certain 
tables for evaluating hearing impairment that became 
effective in 1999 are not pertinent to the veteran's claim, 
because none of the factors permitting use of the alternative 
table exist in this case.  See 64 Fed. Reg. 25,206 (May 11, 
1999) (codified at 38 C.F.R. § 4.86 (2004)).  

The veteran's claim that he should receive at least an 80 
percent rating for his bilateral hearing loss is 
acknowledged.  In similar cases, the Court has clarified that 
the "[a]ssignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The Board finds the results of specific testing conducted by 
skilled individuals to be more probative than the lay opinion 
of the veteran.  The clinical findings fall directly within 
the criteria for a noncompensable evaluation under the 
provisions of 38 C.F.R. §§ 4.85 Diagnostic Code 6100 (2003).  
The clinical findings do not fall within exceptional patterns 
of hearing impairment as defined by regulation.  Therefore, 
the Board concludes that a compensable evaluation is not 
warranted for the veteran's bilateral hearing loss disability 
for the period prior to February 17, 2004.  

The Board also finds that there is no objective evidence of 
any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The Board finds the matter 
is appropriately addressed by the assigned schedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The evidence in this case is 
not in relative equipoise and must be denied.  

VCAA
The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This fourth element 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
November 2003, the veteran was provided with a VCAA notice 
which informed him of the evidence needed to support his 
claim; what actions he needed to undertake; and how the VA 
would assist him in developing his claim.  

VCAA notice was provided to the veteran prior to the RO 
decision assigning a 20 percent evaluation for his bilateral 
hearing loss disability, effective February 17, 2004; the 
timing of the notice complies with the express requirements 
of the law as found by the Court in Pelegrini.  

In reviewing the issue of the veteran's entitlement to a 
compensable evaluation in for his bilateral hearing loss 
disability for the period prior to February 17, 2004, the 
Board observes that the VA has secured or attempted to secure 
all relevant documentation to the extent possible.  There 
remains no issue as to the substantial completeness of the 
veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  The 
veteran has been afforded a VA examination for compensation 
purposes.  The examination report is of record.  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to the VA 
notice.  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board 
finds that appellate review of the veteran's claim would not 
constitute prejudicial error.  


ORDER

Entitlement to a compensable evaluation for the veteran's 
bilateral hearing loss disability for the period prior to 
February 17, 2004 is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


